UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7979



KUNZEA JACKSON,

                                              Plaintiff - Appellant,

          versus


KIM REID, Warden/Executive Administrator (FCI
Danbury); DENNIS HARRELL, Assistant Warden
(FCI Danbury); MICHAEL LEFEVRE, Unit Manager
(FCI Danbury),

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-01-767-2)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kunzea Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kunzea Jackson appeals the district court’s order dismissing

without prejudice for improper venue her action filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Jackson v.

Reid, No. CA-01-767-2 (E.D. Va. Oct. 10, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2